81 F.3d 149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathaniel ELLERBE, Jr., Plaintiff-Appellant,v.Robert ANDERSON;  Clarence Hall, Defendants-Appellees,andWillis GRIFFIN;  Alvia Sutton, Defendants.
No. 95-7430.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  April 4, 1996.

Nathaniel Ellerbe, Jr., Appellant Pro Se.  Sylvia Hargett Thibaut, Assistant Attorney General, Raleigh, NC, for Appellees.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.   Accordingly, we affirm the grant of summary judgment on qualified immunity grounds.   Ellerbe v. Anderson, No. CA-94-19-5-BR (E.D.N.C. Aug. 23, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED